Exhibit 10.1

 

UNITED THERAPEUTICS CORPORATION
2019 INDUCEMENT STOCK INCENTIVE PLAN

 

1.                                      Purpose

 

The purpose of the United Therapeutics Corporation 2019 Inducement Stock
Incentive Plan (this “Plan”) is to advance the interests of United Therapeutics
Corporation (the “Company”) by enabling the Company to grant awards to
individuals who have not previously been employees or non-employee directors of
the Company (or who have had a bona fide period of non-employment with the
Company) to induce them to accept employment with the Company.  Grants of such
awards are intended to stimulate the efforts of such individuals by heightening
the desire of such individuals to work toward and contribute to the success and
progress of the Company.

 

This Plan provides for the grant Nonqualified Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units and Stock Awards, any of which
may be performance-based.  The Company intends that the Plan be reserved solely
for persons to whom the Company may issue securities without stockholder
approval as an inducement pursuant to Rule 5635(c)(4) of the Marketplace
Rules of the Nasdaq Stock Market, Inc.

 

2.                                      Definitions

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)                                 “Act” means the Securities Exchange Act of
1934, as amended.

 

(b)                                 “Administrator” means the Administrator of
the Plan in accordance with Section 17.

 

(c)                                  “Affiliate” means, with respect to any
entity, any other corporation, organization, association, partnership, sole
proprietorship or other type of entity, whether incorporated or unincorporated,
directly or indirectly controlling or controlled by or under direct or indirect
common control with such entity.

 

(d)                                 “Award” means a Nonqualified Stock Option,
Stock Appreciation Right, Restricted Stock, Restricted Stock Unit, or Stock
Award granted to a Participant pursuant to the provisions of the Plan.

 

(e)                                  “Award Agreement” means a written agreement
or other instrument as may be approved from time to time by the Administrator
implementing the grant of each Award. An Agreement may be in the form of an
agreement to be executed by both the Participant and the Company (or an
authorized representative of the Company) or certificates, notices or similar
instruments as approved by the Administrator.

 

(f)                                   “Board” means the board of directors of
the Company.

 

--------------------------------------------------------------------------------



 

(g)                                  “Cause” has the meaning specified in the
Participant’s employment agreement (if any) or otherwise means (1) any act of
personal dishonesty taken by the Participant in connection with his or her
responsibilities as an employee or other service provider and intended to result
in substantial personal enrichment of the Participant; (2) the Participant’s
conviction of a felony; (3) an act by the Participant which constitutes willful
or gross misconduct and which is demonstrably and materially injurious to the
Company; or (4) continued substantial willful violations by the Participant of
the Participant’s duties after there has been delivered to the Participant a
written demand for performance from the Company which specifically sets forth
the factual basis for the Company’s belief that the Participant has not
substantially performed his or her duties.

 

(h)                                 “Change in Control” means, and shall be
deemed to have occurred:

 

(1)                                 if any person or group (as used in
Section 13(d) of the Act) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any company owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Act) of
securities of the Company representing more than 30% of (a) the Shares then
outstanding or (b) the combined voting power (other than in the election of
directors) of all voting securities of the Company then outstanding; or

 

(2)                                 if, during any period of 24 consecutive
months, individuals who at the beginning of such period constituted the Board,
and any director whose election or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(the “Incumbent Board”), cease for any reason (other than death or disability)
to constitute at least a majority thereof; or

 

(3)                                 upon the consummation of a reorganization,
merger, statutory share exchange or consolidation or similar transaction
involving the Company or any of its subsidiaries unless, following such event,
(A) all or substantially all of the individuals and entities that were the
beneficial owners of the Company’s common stock or the combined voting power of
all voting securities of the Company immediately prior to such transaction
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such transaction (including, without limitation, an entity that, as a result of
such transaction, owns the Company either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such transaction of the Company’s common stock or voting
securities, as the case may be, (B) no person (excluding any corporation
resulting from such transaction or any employee benefit plan (or related trust)
of the Company or such corporation resulting from such transaction) beneficially
owns, directly or indirectly, 30% or more of, respectively, the then-outstanding
shares of common stock

 

2

--------------------------------------------------------------------------------



 

of the corporation resulting from such transaction or the combined voting power
of the then-outstanding voting securities of such corporation, except to the
extent that such ownership existed prior to the transaction, and (C) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such transaction
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such transaction; or

 

(4)                                 upon the complete liquidation of the Company
or the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a liquidation of the Company into a wholly-owned
subsidiary.

 

(i)                                     “Code” means the Internal Revenue Code
of 1986, as amended from time to time, and the rulings and regulations issues
thereunder.

 

(j)                                    “Company” means United Therapeutics
Corporation.

 

(k)                                 “Disability” means, in the Company’s
reasonable judgment, either (a) the Participant has been unable to perform the
Participant’s duties because of a physical or mental impairment for 80% or more
of the normal working days during six consecutive calendar months or 50% or more
of the normal working days during twelve consecutive calendar months, or (b) the
Participant has become totally and permanently incapable of performing the usual
duties of his or her employment with the Company on account of a physical or
mental impairment.

 

(l)                                     “Fair Market Value” means, as of any
date, the closing price of a Share on the principal exchange on which Shares are
then trading, if any (or as reported on any composite index which includes such
principal exchange).  If Shares are not traded as of a particular date, the Fair
Market Value of a Share as of such date shall be the closing price on the
preceding trading date.  If Shares are not publicly traded on an exchange and
not quoted on Nasdaq or a successor quotation system, the Fair Market Value of a
Share shall be established by the Administrator in good faith.

 

(m)                             “Nonqualified Stock Option” means a stock option
that is not intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code.

 

(n)                                 “Option” means a Nonqualified Stock Option
granted pursuant to Section 6 of the Plan.

 

(o)                                 “Participant” means any individual described
in Section 3 to whom Awards have been granted from time to time by the
Administrator and any authorized transferee of such individual.

 

(p)                                 “Person” has the same meaning as set forth
in Sections 13(d) and 14(d)(2) of the Act.

 

(q)                                 “Plan” means the United Therapeutics
Corporation 2019 Inducement Stock Incentive Plan as set forth herein and as
amended from time to time.

 

3

--------------------------------------------------------------------------------



 

(r)                                    “Restricted Stock” means Shares granted
pursuant to Section 8 of the Plan.

 

(s)                                   “Restricted Stock Unit” means an Award
granted to a Participant pursuant to Section 8 pursuant to which Shares or cash
in lieu thereof may be issued in the future.

 

(t)                                    “Share” means a share of the Company’s
$0.01 par value common stock, subject to adjustment as provided in Section 12.

 

(u)                                 “Stock Appreciation Right” means a right
granted pursuant to Section 7 of the Plan that entitles the Participant to
receive, in cash or Shares or a combination thereof, as determined by the
Administrator, value equal to or otherwise based on the excess of (i) the Fair
Market Value of a specified number of Shares at the time of exercise over
(ii) the exercise price of the right, as established by the Administrator on the
date of grant.

 

(v)                                 “Stock Award” means an award of Shares to a
Participant pursuant to Section 9 of the Plan.

 

(w)                               “Subsidiary” means any corporation (other than
the Company), limited liability company or other form of entity in an unbroken
chain of entities beginning with the Company where each of the entities in the
unbroken chain other than the last entity owns stock possessing at least 50
percent or more of the total combined voting power of all classes of stock in
one of the other entities in the chain.

 

(x)                                 “Termination of Employment” means ceasing to
serve as an employee of the Company and its Subsidiaries, except that with
respect to all or any Awards held by a Participant (i) the Administrator may
determine that a transition of employment to service with a partnership, joint
venture or corporation not meeting the requirements of a Subsidiary in which the
Company or a Subsidiary is a party is not considered a Termination of
Employment, (ii) unless otherwise determined by the Administrator, service as a
member of the Board or other service provider shall not be deemed to constitute
continued employment with respect to Awards granted to a Participant under this
Plan, and (iii) the Administrator may determine that an approved leave of
absence or approved employment on a less than full-time basis is considered a
Termination of Employment.  The Administrator shall determine whether any
corporate transaction, such as a sale or spin-off of a division or subsidiary
that employs a Participant, shall be deemed to result in a Termination of
Employment with the Company and its Subsidiaries for purposes of any affected
Participant’s Awards, and the Administrator’s decision shall be final and
binding.

 

3.                                      Eligibility

 

Any person who was not previously an employee or a nonemployee director of the
Company or any of its Subsidiaries (or who has had a bona fide period of
non-employment with the Company and its Subsidiaries) who is hired as a full or
part-time employee by the Company or one of its Subsidiaries, and for whom the
Award is being made as an inducement material to the individual’s entering into
such employment shall be eligible for selection by the Administrator for the
grant of Awards hereunder. For the avoidance of doubt, no nonemployee director
or any other service provider who is not hired as an employee shall be eligible
for selection by the Administrator for the grant of Awards hereunder.  The
Administrator shall

 

4

--------------------------------------------------------------------------------



 

determine, in its sole discretion, whether an individual has had a bona fide
period of non-employment with the Company and its Subsidiaries in a manner
consistent with Rule 5635(c)(4) of the Marketplace Rules of the Nasdaq Stock
Market, Inc.

 

4.                                      Effective Date and Termination of Plan

 

The Plan is effective as of February 28, 2019, which is the date of approval of
the Plan by the Board (such date, the “Effective Date”). The Plan may be
terminated at such time as the Board may determine. Termination of the Plan will
not affect the rights and obligations of the Participants and the Company
arising under Awards theretofore granted and then in effect.

 

5.                                      Shares Subject to the Plan and to Awards

 

(a)                                 Aggregate Limits. The aggregate number of
Shares issuable pursuant to all Awards shall not exceed 99,000; provided that
any Shares granted under Options or Stock Appreciation Rights shall be counted
against this limit on a one-for-one basis and any Shares granted as Awards other
than Options or Stock Appreciation Rights shall be counted against this  limit
as 2.14 Shares for every one (1) Share subject to such Award.  The aggregate
number of Shares available for grant under this Plan and the number of Shares
subject to outstanding Awards shall be subject to adjustment as provided in
Section 12. The Shares issued pursuant to Awards granted under this Plan may be
shares that are authorized and unissued or shares that were reacquired by the
Company, including shares purchased in the open market.

 

(b)                                 Issuance of Shares. For purposes of
Section 5(a), the aggregate number of Shares issued under this Plan at any time
shall equal only the number of Shares actually issued upon exercise or
settlement of an Award.  Notwithstanding the foregoing, Shares subject to an
Award under the Plan may not again be made available for issuance under the Plan
if such Shares are:  (i) Shares that were subject to a stock-settled Stock
Appreciation Right and were not issued upon the net settlement or net exercise
of such Stock Appreciation Right, (ii) Shares used to pay the exercise price of
an Option, (iii) Shares delivered to or withheld by the Company to pay the
withholding taxes related an Award, or (iv) Shares repurchased on the open
market with the proceeds of an Option exercise. Shares subject to Awards that
have been canceled, expired, forfeited or otherwise not issued under an Award
and Shares subject to Awards settled in cash shall not count as Shares issued
under this Plan.

 

6.                                      Options

 

(a)                                 Option Awards. Options may be granted at any
time and from time to time prior to the termination of the Plan to Participants
as determined by the Administrator. No Participant shall have any rights as a
shareholder with respect to any Shares subject to Options hereunder until said
Shares have been issued. Each Option shall be evidenced by an Award Agreement.
Options granted pursuant to the Plan need not be identical but each Option must
contain and be subject to the terms and conditions set forth below.

 

(b)                                 Price. The Administrator will establish the
exercise price per Share under each Option, which, in no event will be less than
the Fair Market Value of the Shares on the date of grant. The exercise price of
any Option may be paid in Shares, cash or a combination thereof, as determined
by the Administrator, including an irrevocable commitment by a broker to pay
over

 

5

--------------------------------------------------------------------------------



 

such amount from a sale of the Shares issuable under an Option, the delivery of
previously owned Shares and withholding of Shares deliverable upon exercise, or
in such other form as is acceptable to the Administrator.

 

(c)          Provisions Applicable to Options. The date on which Options become
exercisable shall be determined at the sole and absolute discretion of the
Administrator and set forth in an Award Agreement. However, in no event shall
any Option vest before the first anniversary of the date of grant; provided
that, if so determined by the Committee, an Option may fully or partially vest
before such anniversary in the event of the Participant’s death or disability or
a Change in Control.  Unless otherwise determined by the Administrator, an
approved leave of absence or employment on a less than full-time basis shall not
result in an adjustment to the vesting period and/or exercisability of an Option
to reflect the effects of any period during which the Participant is on an
approved leave of absence or is employed on a less than full-time basis.   In no
event may any Option include a reload feature.

 

(d)                                 Term of Options and Termination of
Employment:  The Administrator shall establish the term of each Option, which in
no case shall exceed a period of ten (10) years from the date of grant.  Unless
an Option earlier expires upon the expiration date established pursuant to the
foregoing sentence, upon the Participant’s Termination of Employment, his or her
rights to exercise an Option then held shall be only as follows, unless the
Administrator specifies otherwise:

 

(1)                                 General.  If a Participant’s Termination of
Employment is for any reason other than the Participant’s death, Disability, or
termination for Cause, Options granted to the Participant may continue to be
exercised in accordance with their terms for a period of ninety (90) days after
such Termination of Employment, but only to the extent the Participant was
entitled to exercise the Options on the date of such termination.

 

(2)                                 Death. If a Participant dies either while an
employee or officer of the Company or a Subsidiary or member of the Board, or
after the Termination of Employment other than for Cause but during the time
when the Participant could have exercised an Option, the Options issued to such
Participant shall become fully vested and exercisable by the personal
representative of such Participant or other successor to the interest of the
Participant for one year after the Participant’s death.

 

(3)                                 Disability. If a Participant’s Termination
of Employment is due to Disability, then all of the Participant’s Options shall
immediately fully vest, and the Options held by the Participant at the time of
such Termination of Employment shall be exercisable by the Participant or the
personal representative of such Participant for one year following such
Termination of Employment.

 

(4)                                 Termination for Cause. If a Participant is
terminated for Cause, the Participant shall have no further right to exercise
any Options previously granted. The Administrator or one or more officers
designated by the Administrator shall determine whether a termination is for
Cause.

 

6

--------------------------------------------------------------------------------



 

7.                                      Stock Appreciation Rights

 

Stock Appreciation Rights may be granted to Participants from time to time
either in tandem with or as a component of other Awards granted under the Plan
(“tandem SARs”) or not in conjunction with other Awards (“freestanding
SARs”) and may, but need not, relate to a specific Option granted under
Section 6. The provisions of Stock Appreciation Rights need not be the same with
respect to each grant or each recipient. Any Stock Appreciation Right granted in
tandem with an Award may be granted at the same time such Award is granted or at
any time thereafter before exercise or expiration of such Award. All
freestanding SARs shall be granted subject to the same terms and conditions
applicable to Options as set forth in Section 6 (including, without limitation,
the fair market value exercise price contained in Section 6(b), the vesting
provisions of Section 6(c), and the maximum 10-year term contained in
Section 6(d)) and all tandem SARs shall have the same exercise price, vesting,
exercisability, forfeiture and termination provisions as the Award to which they
relate. Subject to the provisions of Section 6 and the immediately preceding
sentence, the Administrator may impose such other conditions or restrictions on
any Stock Appreciation Right as it shall deem appropriate. Stock Appreciation
Rights may be settled in Shares, cash or a combination thereof, as determined by
the Administrator and set forth in the applicable Award Agreement.

 

8.                                      Restricted Stock and Restricted Stock
Units

 

(a)                                 Restricted Stock and Restricted Stock Unit
Awards. Restricted Stock and Restricted Stock Units may be granted at any time
and from time to time prior to the termination of the Plan to Participants as
determined by the Administrator. Restricted Stock is an award or issuance of
Shares the grant, issuance, retention, vesting and/or transferability of which
is subject during specified periods of time to such conditions (including
continued employment or performance conditions) and terms as the Administrator
deems appropriate. Restricted Stock Units are Awards denominated in units of
Shares under which the issuance of Shares is subject to such conditions
(including continued employment or performance conditions) and terms as the
Administrator deems appropriate. Each grant of Restricted Stock and Restricted
Stock Units shall be evidenced by an Award Agreement. Unless determined
otherwise by the Administrator, each Restricted Stock Unit will be equal to one
Share and will entitle a Participant to either the issuance of Shares or payment
of an amount of cash determined with reference to the value of Shares. To the
extent determined by the Administrator, Restricted Stock and Restricted Stock
Units may be satisfied or settled in Shares, cash or a combination thereof.
Restricted Stock and Restricted Stock Units granted pursuant to the Plan need
not be identical but each grant of Restricted Stock and Restricted Stock Units
must contain and be subject to the terms and conditions set forth below.

 

(b)                                 Contents of Agreement. Each Award Agreement
shall contain provisions regarding (i) the number of Shares or Restricted Stock
Units subject to such Award or a formula for determining such number, (ii) the
purchase price of the Shares, if any, and the means of payment, (iii) the
performance criteria, if any, and level of achievement versus these criteria
that shall determine the number of Shares or Restricted Stock Units granted,
issued, retainable and/or vested, (iv) such terms and conditions on the grant,
issuance, vesting and/or forfeiture of the Shares or Restricted Stock Units as
may be determined from time to time by the Administrator, (v) the term of the
performance period, if any, as to which performance will be measured for
determining the number of such Shares or Restricted Stock Units, and
(vi) restrictions on the transferability of the Shares or Restricted Stock
Units. Shares issued under a Restricted Stock

 

7

--------------------------------------------------------------------------------



 

Award may be issued in the name of the Participant and held by the Participant
or held by the Company, in each case as the Administrator may provide.

 

(c)          Vesting and Performance Criteria. The grant, issuance, retention,
vesting and/or settlement of shares of Restricted Stock and Restricted Stock
Units will occur when and in such installments as the Administrator determines
or under criteria the Administrator establishes.  However, in no event shall any
shares of Restricted Stock or Restricted Stock Units vest before the first
anniversary of the date of grant; provided that, if so determined by the
Committee, shares of Restricted Stock and Restricted Stock Units may fully or
partially vest before such anniversary in the event of the Participant’s death
or disability or a Change in Control.

 

(d)                                 Termination of Employment. Unless the
Administrator provides otherwise:

 

(i)                                     General. In the event of Termination of
Employment for any reason other than death or Disability, any Restricted Stock
or Restricted Stock Units still subject in full or in part to restrictions at
the date of such Termination of Employment shall automatically be forfeited and
returned to the Company.

 

(ii)                                  Death or Disability. In the event a
Participant’s Termination of Employment is because of death or Disability, the
restrictions remaining on any or all Shares remaining subject to a Restricted
Stock or Restricted Stock Unit Award shall lapse.

 

(e)                                  Discretionary Adjustments and Limits.
Notwithstanding the satisfaction of any performance goals, the number of Shares
granted, issued, retainable and/or vested under an Award of Restricted Stock or
Restricted Stock Units on account of either financial performance or personal
performance evaluations may, to the extent specified in the Award Agreement, be
reduced, but not increased, by the Administrator on the basis of such further
considerations as the Administrator shall determine.

 

(f)                                   Voting Rights. Unless otherwise determined
by the Administrator, Participants holding shares of Restricted Stock granted
hereunder may exercise full voting rights with respect to those shares during
the period of restriction. Participants shall have no voting rights with respect
to Shares underlying Restricted Stock Units unless and until such Shares are
reflected as issued and outstanding shares on the Company’s stock ledger.

 

(g)                                  Dividends and Distributions. Participants
in whose name Restricted Stock is granted shall be entitled to receive all
dividends and other distributions paid with respect to those Shares, unless
determined otherwise by the Administrator. The Administrator will determine
whether any such dividends or distributions will be automatically reinvested in
additional shares of Restricted Stock and subject to the same restrictions on
transferability as the Restricted Stock with respect to which they were
distributed or whether such dividends or distributions will be paid in cash.
Shares underlying Restricted Stock Units shall be entitled to dividends or
dividend equivalents only to the extent provided by the Administrator. 
Notwithstanding anything herein to the contrary, in no event shall dividends,
distributions or dividend equivalents be currently payable with respect to
unvested or unearned Awards that vest based on performance.

 

8

--------------------------------------------------------------------------------



 

(h)                                 Payment of Restricted Stock Units.  In all
events, unless payment with respect to a Restricted Stock Unit is deferred in a
manner consistent with Section 409A of the Code, the Shares and/or cash
underlying such Restricted Stock Unit shall be paid to the Participant no later
than two and one-half months following the end of the year in which the
Restricted Stock Unit is no longer subject to a substantial risk of forfeiture.

 

(i)                                     Legending of Restricted Stock. The
Administrator may also require that certificates representing shares of
Restricted Stock be retained and held in escrow by a designated employee or
agent of the Company or any Subsidiary until any restrictions applicable to
shares of Restricted Stock so retained have been satisfied or lapsed. Any
certificates evidencing shares of Restricted Stock awarded pursuant to the Plan
shall bear the following legend:

 

The shares represented by this certificate were issued subject to certain
restrictions under the United Therapeutics Corporation 2019 Inducement Stock
Incentive Plan (the “Plan”). This certificate is held subject to the terms and
conditions contained in a restricted stock agreement that includes a prohibition
against the sale or transfer of the stock represented by this certificate except
in compliance with that agreement and that provides for forfeiture upon certain
events. Copies of the Plan and the restricted stock agreement are on file in the
office of the Secretary of the Company.

 

9.                                      Stock Awards

 

(a)                                 Grant.  Stock Awards may be granted at any
time and from time to time prior to the termination of the Plan to Participants
as determined by the Administrator.  Stock Awards shall be subject to such terms
and conditions, consistent with the other provisions of the Plan, as may be
determined by the Administrator.  However, in no event shall any Stock Award
vest before the first anniversary of the date of grant; provided that, if so
determined by the Committee, a Stock Award may fully or partially vest before
such anniversary in the event of the Participant’s death or disability or a
Change in Control.

 

(b)                                 Rights as a Shareholder. A Participant shall
have all voting, dividend, liquidation and other rights with respect to Shares
issued to the Participant as a Stock Award under this Section 9 upon the
Participant becoming the holder of record of the Shares granted pursuant to such
Stock Award; provided, that the Administrator may impose such restrictions on
the assignment or transfer of Shares awarded pursuant to a Stock Award as it
considers appropriate.

 

10.                               Deferral of Awards

 

The Administrator may, in an Award Agreement or otherwise, provide for the
deferred delivery of Shares upon settlement, vesting or other events with
respect to Restricted Stock or Restricted Stock Units. Notwithstanding anything
herein to the contrary, in no event will any deferral of the delivery of Shares
or any other payment with respect to any Award be allowed if the Administrator
determines, in its sole and absolute discretion, that the deferral would result
in the imposition of the additional tax under Section 409A(a)(1)(B) of the
Code.  No award shall provide for deferral of compensation that does not comply
with Section 409A of the Code, unless the Board, at the time of grant,
specifically provides that the Award is not intended to comply

 

9

--------------------------------------------------------------------------------



 

with Section 409A of the Code.  The Company shall have no liability to a
Participant, or any other party, if an Award that is intended to be exempt from,
or compliant with, Section 409A of the Code is not so exempt or compliant or for
any action taken by the Board.

 

11.                               Conditions and Restrictions Upon Securities
Subject to Awards

 

The Administrator may provide that the Shares issued upon exercise of an Option
or Stock Appreciation Right or otherwise subject to or issued under an Award
shall be subject to such further agreements, restrictions, conditions or
limitations as the Administrator in its sole and absolute discretion may specify
prior to the exercise of such Option or Stock Appreciation Right or the grant,
vesting or settlement of such Award, including without limitation, conditions on
vesting or transferability, forfeiture or repurchase provisions and method of
payment for the Shares issued upon exercise, vesting or settlement of such Award
(including the actual or constructive surrender of Shares already owned by the
Participant) or payment of taxes arising in connection with an Award. Without
limiting the foregoing, such restrictions may address the timing and manner of
any resales by the Participant or other subsequent transfers by the Participant
of any Shares issued under an Award, including without limitation
(i) restrictions under an insider trading policy or pursuant to applicable law,
(ii) restrictions designed to delay and/or coordinate the timing and manner of
sales by Participant and holders of other Company equity compensation
arrangements, (iii) restrictions as to the use of a specified brokerage firm for
such resales or other transfers and (iv) provisions requiring Shares to be sold
on the open market or to the Company in order to satisfy tax withholding or
other obligations.

 

12.                               Adjustment of and Changes in the Stock

 

(a)                                 General.  The number and kind of Shares
available for issuance under this Plan (including under any Awards then
outstanding), and the number and kind of Shares subject to the limits set forth
in Section 5 of this Plan, shall be equitably adjusted by the Administrator to
reflect any reorganization, reclassification, combination of shares, stock
split, reverse stock split, spin-off, dividend or distribution of securities,
property or cash (other than regular, quarterly cash dividends), or any other
event or transaction that affects the number or kind of Shares outstanding. 
Such adjustment shall be designed to comply with Section 409A of the Code if
applicable, or may be designed to treat the Shares available under the Plan and
subject to Awards as if they were all outstanding on the record date for such
event or transaction or to increase the number of such Shares to reflect a
deemed reinvestment in Shares of the amount distributed to the Company’s
securityholders. The terms of any outstanding Award shall also be equitably
adjusted by the Administrator as to price, number or kind of Shares subject to
such Award, vesting, and other terms to reflect the foregoing events, which
adjustments need not be uniform as between different Awards or different types
of Awards.

 

In the event there shall be any other change in the number or kind of
outstanding Shares, or any stock or other securities into which such Shares
shall have been changed, or for which it shall have been exchanged, by reason of
a change of control, other merger, consolidation or otherwise, then the
Administrator shall determine the appropriate and equitable adjustment to be
effected.

 

10

--------------------------------------------------------------------------------



 

No right to purchase fractional shares shall result from any adjustment in
Awards pursuant to this Section 12. In case of any such adjustment, the Shares
subject to the Award shall be rounded up to the nearest whole share for Awards
other than Options and Stock Appreciation Rights, and shall be rounded down to
the nearest whole Share with respect to Options and Stock Appreciation Rights.
The Company shall notify Participants holding Awards subject to any adjustments
pursuant to this Section 12 of such adjustment, but (whether or not notice is
given) such adjustment shall be effective and binding for all purposes of the
Plan.

 

(b)                                 Change in Control.  The Administrator may
determine the effect of a Change in Control on outstanding Awards in a manner
that, in the Administrator’s discretion, is fair and equitable to Participants. 
Such effects, which need not be the same for every Participant, may include,
without limitation: (x) the substitution for the Shares subject to any
outstanding Award, or portion thereof, of stock or other securities of the
surviving corporation or any successor corporation to the Company, or a parent
or subsidiary thereof, in which event the aggregate purchase or exercise price,
if any, of such Award, or portion thereof, shall remain the same, and/or (y) the
conversion of any outstanding Award, or portion thereof, into a right to receive
cash or other property upon or following the consummation of the Change in
Control in an amount equal to the value of the consideration to be received by
holders of Shares in connection with such transaction for one Share, less the
per share purchase or exercise price of such Award, if any, multiplied by the
number of Shares subject to such Award, or a portion thereof.

 

13.                               Transferability

 

Unless the Administrator determines otherwise, each Award may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated by a
Participant other than by will or the laws of descent and distribution, and each
Option or Stock Appreciation Right shall be exercisable only by the Participant
during his or her lifetime.  To the extent permitted by the Administrator, the
person to whom an Award is initially granted (the “Grantee”) may transfer an
Award to any “family member” of the Grantee (as such term is defined in
Section 1(a)(5) of the General Instructions to Form S-8 under the Securities Act
of 1933, as amended (“Form S-8”)), to trusts solely for the benefit of such
family members and to partnerships in which such family members and/or trusts
are the only partners; provided that, (i) as a condition thereof, the transferor
and the transferee must execute a written agreement containing such terms as
specified by the Administrator, and (ii) the transfer is pursuant to a gift or a
domestic relations order to the extent permitted under the General Instructions
to Form S-8.  Except to the extent specified otherwise in the agreement the
Administrator provides for the Grantee and transferee to execute, all vesting,
exercisability and forfeiture provisions that are conditioned on the Grantee’s
continued employment or service shall continue to be determined with reference
to the Grantee’s employment or service (and not to the status of the
transferee) after any transfer of an Award pursuant to this Section 13, and the
responsibility to pay any taxes in connection with an Award shall remain with
the Grantee notwithstanding any transfer other than by will or intestate
succession.

 

14.                               Suspension or Termination of Awards

 

Except as otherwise provided by the Administrator, if at any time (including
after a notice of exercise has been delivered or an award has vested) the
Company’s chairman and co-

 

11

--------------------------------------------------------------------------------



 

chief executive officer or any other person designated by the Administrator
(each such person, an “Authorized Officer”) reasonably believes that a
Participant may have committed an Act of Misconduct as described in this
Section 14, the Authorized Officer, Administrator or the Board may suspend the
Participant’s rights to exercise any Option, to vest in an Award, and/or to
receive payment for or receive Shares in settlement of an Award pending a
determination of whether an Act of Misconduct has been committed.

 

If the Administrator or an Authorized Officer determines a Participant has
committed an act of embezzlement, fraud, dishonesty, nonpayment of any
obligation owed to the Company or any Subsidiary, breach of fiduciary duty,
violation of Company ethics policy or code of conduct, or deliberate disregard
of the Company or Subsidiary rules resulting in loss, damage or injury to the
Company or any Subsidiary, or if a Participant makes an unauthorized disclosure
of any Company or Subsidiary trade secret or confidential information, solicits
any employee or service provider to leave the employ or cease providing services
to the Company or any Subsidiary, breaches any intellectual property or
assignment of inventions covenant, engages in any conduct constituting unfair
competition, breaches any non-competition agreement, induces any Company or
Subsidiary customer to breach a contract with the Company or any Subsidiary or
to cease doing business with the Company or any Subsidiary, or induces any
principal for whom the Company or any Subsidiary acts as agent to terminate such
agency relationship (any of the foregoing acts, an “Act of Misconduct”), then
except as otherwise provided by the Administrator, (i) neither the Participant
nor his or her estate nor transferee shall be entitled to exercise any Option or
Stock Appreciation Right whatsoever, vest in or have the restrictions on an
Award lapse, or otherwise receive payment of an Award, (ii) the Participant will
forfeit all outstanding Awards and (iii) the Participant may be required, at the
Administrator’s sole and absolute discretion, to return and/or repay to the
Company any then unvested Shares previously issued under the Plan. In making
such determination, the Administrator or an Authorized Officer shall give the
Participant an opportunity to appear and present evidence on his or her behalf
at a hearing before the Administrator or its designee or an opportunity to
submit written comments, documents, information and arguments to be considered
by the Administrator.

 

15.                               Compliance with Laws and Regulations

 

This Plan, the grant, issuance, vesting, exercise and settlement of Awards
thereunder, and the obligation of the Company to sell, issue or deliver Shares
under such Awards, shall be subject to all applicable foreign, federal, state
and local laws, rules and regulations, stock exchange rules and regulations, and
to such approvals by any governmental or regulatory agency as may be required.
The Company shall not be required to register in a Participant’s name or deliver
any Shares prior to the completion of any registration or qualification of such
shares under any foreign, federal, state or local law or any ruling or
regulation of any government body which the Administrator shall determine to be
necessary or advisable. To the extent the Company is unable to or the
Administrator deems it infeasible to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, the Company
and its Subsidiaries shall be relieved of any liability with respect to the
failure to issue or sell such Shares as to which such requisite authority shall
not have been obtained. No Option shall be exercisable and no Shares shall be
issued and/or transferable under any other Award unless a

 

12

--------------------------------------------------------------------------------



 

registration statement with respect to the Shares underlying such Option is
effective and current or the Company has determined that such registration is
unnecessary.

 

In the event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Administrator may, in its sole
and absolute discretion, modify the provisions of the Plan or of such Award as
they pertain to such individual to comply with applicable foreign law or to
recognize differences in local law, currency or tax policy. The Administrator
may also impose conditions on the grant, issuance, exercise, vesting, settlement
or retention of Awards in order to comply with such foreign law and/or to
minimize the Company’s obligations with respect to tax equalization for
Participants employed outside their home country.

 

16.                               Withholding

 

To the extent required by applicable federal, state, local or foreign law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company, any withholding tax obligations that arise by reason of an Option
exercise, the vesting of or settlement of an Award, an election pursuant to
Section 83(b) of the Code or otherwise with respect to an Award. To the extent a
Participant makes an election under Section 83(b) of the Code, within ten days
of filing such election with the Internal Revenue Service, the Participant must
notify the Company in writing of such election. The Company and its Subsidiaries
shall not be required to issue Shares, make any payment or to recognize the
transfer or disposition of Shares until all such obligations are satisfied. The
Administrator may provide for or permit these obligations to be satisfied
through the mandatory or elective sale of Shares and/or by having the Company
withhold a portion of the Shares that otherwise would be issued to him or her
upon exercise of the Option or the vesting or settlement of an Award, or by
tendering Shares previously acquired.

 

17.                               Administration of the Plan

 

(a)                                 Administrator of the Plan. The Plan shall be
administered by the Administrator, which shall be the Compensation Committee of
the Board or, in the absence of a Compensation Committee, the Board itself. Any
power of the Administrator may also be exercised by the Board, except to the
extent that the grant or exercise of such authority would cause any Award or
transaction to become subject to (or lose an exemption under) the short-swing
profit recovery provisions of Section 16 of the Act. To the extent that any
permitted action taken by the Board conflicts with action taken by the
Administrator, the Board action shall control. The Compensation Committee may by
resolution authorize one or more officers of the Company to perform any or all
things that the Administrator is authorized and empowered to do or perform under
the Plan, and for all purposes under this Plan, such officer or officers shall
be treated as the Administrator; provided, however, that no such officer shall
designate himself or herself as a recipient of any Awards granted under
authority delegated to such officer.  The Compensation Committee may delegate
any or all aspects of the day-to-day administration of the Plan to one or more
officers or employees of the Company or any Subsidiary, and/or to one or more
agents.

 

(b)                                 Powers of Administrator. Subject to the
express provisions of this Plan and Rule 5635(c)(4) of the Marketplace Rules of
the Nasdaq Stock Market, Inc., the Administrator shall be authorized and
empowered to do all things that it determines to be necessary or appropriate in

 

13

--------------------------------------------------------------------------------



 

connection with the administration of this Plan, including, without limitation:
(i) to prescribe, amend and rescind rules and regulations relating to this Plan
and to define terms not otherwise defined herein; (ii) to determine which
persons are Participants, to which of such Participants, if any, Awards shall be
granted hereunder and the timing of any such Awards; (iii) to grant Awards to
Participants and determine the terms and conditions thereof, including the
number of Shares subject to Awards and the exercise or purchase price of such
Shares and the circumstances under which Awards become exercisable or vested or
are forfeited or expire, which terms may but need not be conditioned upon the
passage of time, continued employment, the satisfaction of performance criteria,
the occurrence of certain events (including a Change in Control), or other
factors; (iv) to establish and verify the extent of satisfaction of any
performance goals or other conditions applicable to the grant, issuance,
exercisability, vesting and/or ability to retain any Award; (v) to prescribe and
amend the terms of the agreements or other documents evidencing Awards made
under this Plan (which need not be identical) and the terms of or form of any
document or notice required to be delivered to the Company by Participants under
this Plan; (vi) to determine the extent to which adjustments are required
pursuant to Section 12; (vii) to interpret and construe this Plan, any rules and
regulations under this Plan and the terms and conditions of any Award granted
hereunder, and to make exceptions to any such provisions in if the
Administrator, in good faith, determines that it is necessary to do so in light
of extraordinary circumstances and for the benefit of the Company (provided that
nothing in this Section 17(b) permits the Committee to provide that any Award
may vest before the first anniversary of the date of grant other than in
connection with the Participant’s death or disability or a Change in Control);
(viii) to approve corrections in the documentation or administration of any
Award; and (ix) to make all other determinations deemed necessary or advisable
for the administration of this Plan. The Administrator may, in its sole and
absolute discretion, without amendment to the Plan, waive or amend the operation
of Plan provisions respecting exercise after termination of employment to the
Company or an Affiliate and, except as otherwise provided herein, adjust any of
the terms of any Award (subject to the proviso in item (vii) of the immediately
preceding sentence).  Except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend,
distribution (whether in the form of cash, Shares, other securities or other
property), stock split, extraordinary cash dividend, recapitalization, Change in
Control, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities, or similar
transaction(s)), the Company may not, without obtaining shareholder approval:
(w) amend the terms of outstanding Options or Stock Appreciation Rights to
reduce the exercise price of such outstanding Options or Stock Appreciation
Rights; (x) cancel outstanding Options or Stock Appreciation Rights in exchange
for Options or Stock Appreciation Rights with an exercise price that is less
than the exercise price of the original Options or Stock Appreciation Rights;
(y) cancel outstanding Options or Stock Appreciation Rights with an exercise
price above the current stock price in exchange for cash or other securities; or
(z) otherwise  amend, exchange or reprice Options or Stock Appreciation Rights.

 

(c)                                  Determinations by the Administrator. All
decisions, determinations and interpretations by the Administrator regarding the
Plan, any rules and regulations under the Plan and the terms and conditions of
or operation of any Award granted hereunder, shall be final and binding on all
Participants, beneficiaries, heirs, assigns or other persons holding or claiming
rights under the Plan or any Award. The Administrator shall consider such
factors as it deems relevant, in its sole and absolute discretion, to making
such decisions, determinations and

 

14

--------------------------------------------------------------------------------



 

interpretations including, without limitation, the recommendations or advice of
any officer or other employee of the Company and such attorneys, consultants and
accountants as it may select.   Except in connection with a corporate
transaction involving the Company as set forth in Section 12 of the Plan, the
Company may not without obtaining shareholder approval amend any term of any
outstanding Award that would be deemed “material” pursuant to Rule 5635 of the
Marketplace Rules of the Nasdaq Stock Market, Inc. or otherwise reduce the
exercise price of an Option or Stock Appreciation Right or take any other action
that is considered a direct or indirect “repricing” for purposes of the
shareholder approval rules the Marketplace Rules of the Nasdaq Stock
Market, Inc., including any other action that is treated as a repricing under
generally accepted accounting principles.

 

(d)                                 Subsidiary Awards. In the case of a grant of
an Award to any Participant employed by a Subsidiary, such grant may, if the
Administrator so directs, be implemented by the Company issuing any subject
Shares to the Subsidiary, for such lawful consideration as the Administrator may
determine, upon the condition or understanding that the Subsidiary will transfer
the Shares to the Participant in accordance with the terms of the Award
specified by the Administrator pursuant to the provisions of the Plan.
Notwithstanding any other provision hereof, such Award may be issued by and in
the name of the Subsidiary and shall be deemed granted on such date as the
Administrator shall determine.

 

(e)                                  Indemnification of Administrator. Neither
any member nor former member of the Administrator nor any individual to whom
authority is or has been delegated shall be personally responsible or liable for
any act or omission in connection with the performance of powers or duties or
the exercise of discretion or judgment in the administration and implementation
of the Plan. Each person who is or shall have been a member of the Administrator
shall be indemnified and held harmless by the Company from and against any cost,
liability or expense imposed or incurred in connection with such person’s or the
Administrator’s taking or failing to take any action under the Plan. Each such
person shall be justified in relying on information furnished in connection with
the Plan’s administration by any employee, officer, agent or expert employed or
retained by the Administrator or the Company.

 

18.                               Amendment of the Plan or Awards

 

The Board may amend, alter or discontinue this Plan and the Administrator may
amend or alter any agreement or other document evidencing an Award made under
this Plan, but no such amendment shall, without the approval of the shareholders
of the Company, amend the Plan in any manner requiring shareholder approval by
law or under Nasdaq Global Select Market listing requirements (or the listing
requirements of any successor exchange or market that is the primary stock
exchange or market for trading of Shares).

 

No amendment or alteration to the Plan or an Award or Award Agreement shall be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Administrator determines in its sole and absolute discretion and prior to the
date of any Change in Control that such amendment or alteration either is
required or advisable in order for the Company, the Plan or the Award to satisfy
any law or regulation or to meet the requirements of or avoid adverse financial
accounting consequences under any accounting standard.  In addition, the Plan
may not be amended in any

 

15

--------------------------------------------------------------------------------



 

way that causes the Plan to fail to comply with or be exempt from Section 409A
of the Code, unless the Board expressly determines to amend the Plan to be
subject to Section 409A of the Code.

 

19.                               No Liability of Company

 

The Company and any Subsidiary or Affiliate which is in existence or hereafter
comes into existence shall not be liable to a Participant or any other person as
to: (a) the non-issuance or sale of Shares as to which the Company has been
unable to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder; and (b) any tax consequence expected, but not realized,
by any Participant or other person due to the receipt, exercise or settlement of
any Award granted hereunder.

 

20.                               Non-Exclusivity of Plan

 

The adoption of this Plan by the Board shall not be construed as creating any
limitations on the power of the Board or the Administrator to adopt such other
incentive arrangements as either may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under this Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

21.                               Governing Law

 

This Plan and any agreements or other documents hereunder shall be interpreted
and construed in accordance with the laws of the State of Delaware and
applicable federal law. Any reference in this Plan or in the agreement or other
document evidencing any Awards to a provision of law or to a rule or regulation
shall be deemed to include any successor law, rule or regulation of similar
effect or applicability.

 

22.                               No Right to Employment, Reelection or
Continued Service

 

Nothing in this Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company, its Subsidiaries and/or its Affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor shall this Plan
or an Award itself confer upon any Participant any right to continue his or her
employment or service for any specified period of time. Neither an Award nor any
benefits arising under this Plan shall constitute an employment contract with
the Company, any Subsidiary and/or its Affiliates. Subject to Sections 4 and 18,
this Plan and the benefits hereunder may be terminated at any time in the sole
and exclusive discretion of the Board without giving rise to any liability on
the part of the Company, its Subsidiaries and/or its Affiliates.

 

23.                               Unfunded Plan

 

The Plan is intended to be an unfunded plan. Participants are and shall at all
times be general creditors of the Company with respect to their Awards. If the
Administrator or the Company chooses to set aside funds in a trust or otherwise
for the payment of Awards under the

 

16

--------------------------------------------------------------------------------



 

Plan, such funds shall at all times be subject to the claims of the creditors of
the Company in the event of its bankruptcy or insolvency.

 

17

--------------------------------------------------------------------------------